On January 12,1990, the Defendant was sentenced to Count I, ten (10 years with three (3 years suspended plus conditions and $ 1,164.75 in restitution for Issuing a Bad Check; Count II, ten (10 years with three (3 years suspended plus conditions, and restitution to be established during a restitution hearing; Counts I and II shall run concurrent but consecutive to DC-88-122. Dangerous Designation.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was represented by Chief Deputy County Attorney, Marty Lambert from Gallatin County.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division.